Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000354
                                                         30-OCT-2017
                                                         02:49 PM


                          SCWC-15-0000354

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                           WALTER BROWN,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000354; CR. NO. 13-1-1006)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Walter Brown’s

application for writ of certiorari filed on September 25, 2017,

is hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED: Honolulu, Hawai#i, October 30, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson